Citation Nr: 1517057	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-11 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression and anxiety disorder.

2.  Entitlement to service connection for hepatitis.

3.  Entitlement to service connection for a liver condition.

4.  Entitlement to a compensable rating for bilateral hearing loss.

5.  Entitlement to a compensable rating for plantar fasciitis with degenerative joint disease of the left foot.

6.  Entitlement to a compensable rating for plantar fasciitis with degenerative joint disease of the right foot.

7.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from December 1959 to November 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2012 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2014, additional evidence, including a private opinion, was received from the Veteran's representative.  In an August 2014 statement, the Veteran waived RO consideration of the evidence.  Additionally, the Veteran's substantive appeal was received after February 2, 2013.  Thus, the Board may proceed to adjudicate the appeal.   See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where substantive appeal filed on or after Feb. 2, 2013).

The RO denied the Veteran's claim for entitlement to service connection for depression in the March 2014 rating decision.  However, the Veteran's claim for entitlement to service connection for PTSD was already pending at that time.  The Board construes the claim as a claim for entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009). 

The Veteran's representative has raised the claim for entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).  See August 2014 brief.   Notice is taken that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an initial or increased rating claim when such a claim is raised by a veteran or otherwise reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  To that end, that matter, although undeveloped to date, is within the Board's jurisdiction for its consideration.

The issues of entitlement to a compensable rating for bilateral hearing loss, entitlement to a compensable rating for plantar fascitis with degenerative joint disease of the left and right feet, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran's anxiety disorder is related to service.

2.  The evidence is at least in equipoise as to whether the Veteran has depression that is aggravated by his service-connected tinnitus.

3.  The preponderance of the evidence is against a finding that the Veteran has PTSD.

4.  The preponderance of the evidence is against a finding that the Veteran has hepatitis.

5.  The preponderance of the evidence is against a finding that the Veteran has a liver condition.

CONCLUSIONS OF LAW

1.  Resolving any reasonable doubt in the Veteran's favor, the Veteran's anxiety disorder was incurred during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  Resolving any reasonable doubt in the Veteran's favor, the Veteran's depression is aggravated by his service-connected tinnitus. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.310(a) (2014).

3.  PTSD was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  Hepatitis was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

5.  A liver condition was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As to the claim of entitlement to service connection for an anxiety disorder and depression, that claim has been granted, as discussed below.  As such, the Board finds that any defect related to VA's duties to notify and assist on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2014); Mlechick v. Mansfield, 503 F.3d 1340 (2007).

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for entitlement to service connection for PTSD, hepatitis and a liver condition.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claims, a letter dated in October 2010 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  

VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  Although new VA examination reports were added to the claims file since the most recent statement of the case, the examinations were not relevant to the Veteran's claims for entitlement to service connection for a liver condition and hepatitis.  The Veteran's claim for entitlement to service connection for an acquired psychiatric disorder was adjudicated following receipt of the new evidence.  Thus, the Board may proceed to adjudicate the claims.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded January 2011 and March 2014 examination to obtain an opinion as to whether any hepatitis, liver or acquired psychiatric disorders found in the examinations were the result of service.  The opinions were rendered by a medical professional following a thorough examination and interview of the appellant.  The examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The Board notes that although the Veteran did not receive a VA examination specifically for PTSD, there is no evidence he has been diagnosed with PTSD during the period on appeal, thus a VA examination was not necessary to make a decision on the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).





	(CONTINUED ON NEXT PAGE)
II.  Service Connection- Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Acquired Psychiatric Disability

The Veteran asserts that he is entitled to service connection for an acquired psychiatric disability, to include PTSD and an anxiety disorder.  For the reasons that follow, the Board finds that the Veteran is entitled to service connection for depression and anxiety disorder.

An October 2006 VA treatment record indicates the Veteran had a history of anxiety, but had not been on formal treatment.  The Veteran stated that he had thoughts about his time in the Army while serving in the South of France.  He noted that he had contracted jaundice and hepatitis.  He stated that he worked on wards that were quarantined for two years and he worried about the effects on his health now.  He was a medic at that time and stated he had asked to change his job because of the stress.  He was later assigned to medical supply.  The Veteran stated that he often worried.  

An April 2008 VA treatment record reflects that the Veteran was diagnosed with anxiety, not otherwise specified.  A February 2009 VA treatment record reflects that the Veteran was diagnosed with depression, not otherwise specified.

A September 2013 private examination report reflects that the Veteran had an Axis I diagnosis of depressive disorder, not otherwise specified.  The private psychologist opined that the Veteran's "service-connected tinnitus is as likely as not aggravating his depression."  The private psychologist stated that "There is a body of literature detailing the connection between medical issues, specifically chronic issues like the tinnitus [the Veteran] struggles with and psychiatric disorder, similar to his complaints.  In fact, there is a causal relationship between medical and psychiatric difficulty."  

The Veteran was evaluated at a VA examination in March 2014.  The VA examiner found that the Veteran had an Axis I diagnosis of anxiety disorder, not otherwise specified.  The VA examiner found that: "The Veteran has a diagnosis of Anxiety Disorder NOS which is at least as likely as not related to military service.  He described onset of the anxiety symptoms during his military and related to his distress of having to work as a corpsman and his subsequent contamination with hepatitis."  The VA examiner found the Veteran did not have a diagnosis of depression.  He denied depressive symptoms related to service-connected tinnitus, bilateral hearing loss and plantar fasciitis/degenerative joint disease pain.  

The Board finds the evidence is at least in equipoise as to whether the Veteran has an anxiety disorder that is related to service.  Although no psychiatric disabilities or symptoms were noted in the Veteran's VA treatment records, his description of his service is accurate.  The Veteran's service personnel record reflects that he was a Ward Attendant in March 1960, and a Supply Clerk beginning in April 1961.  A November 1960 service treatment record also indicates the Veteran was hospitalized with hepatitis, infectious, with jaundice.  The report noted that the Veteran worked as a medical corpsman and that he had come into contact with a hepatitis patient in August of that year.  The Veteran is competent to report symptoms capable of lay observation, such as having anxiety symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although the Veteran's service treatment records do not note that the Veteran had anxiety symptoms in service, his statements regarding having anxiety since service in the evidence of record have been consistent.  Therefore, the Board finds the Veteran's statements to be credible.  Based on this reported history, the March 2014 VA examiner found that the Veteran's anxiety disorder was at least as likely as not related to service.  As the March 2014 VA examiner provided a rationale for the opinion, the Board finds the opinion to be probative.  There are no negative opinions against the Veteran's claim that his anxiety disorder is related to service.  Therefore, giving the Veteran the benefit of the doubt, the Board finds that service connection is warranted for his anxiety disorder.  

In regard to the Veteran's depression, the Board finds the evidence is in equipoise as to whether the Veteran has depression that is related to service.  The February 2009 VA treatment record indicates the Veteran was diagnosed with depression.  The September 2013 private psychologist found that the Veteran had a diagnosis of depressive disorder and opined that the Veteran's service-connected tinnitus is as likely as not aggravating his depression.  As the private psychologist provided a rationale for the opinion, but Board finds the opinion to be probative.  As noted above, at the March 2014 VA examination, the Veteran denied having depressive symptoms related to service-connected tinnitus, bilateral hearing loss or plantar fascitis.  The VA examiner found the Veteran did not have a diagnosis of depression.  The Board finds the March 2014 VA examination to be probative as the VA examiner provided a rationale for the opinion.  There are no other opinions of record regarding the Veteran's claim for entitlement to service connection for depression.  As there are probative opinions for and against the Veteran's claim, the Board finds the evidence is in equipoise.  Giving the Veteran the benefit of the doubt, the Board finds that entitlement to service connection for depression is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board finds that service connection for PTSD is not warranted.  The evidence does not show that the Veteran has been diagnosed with PTSD.  The Veteran's VA treatment records reflect that he had negative screens for PTSD.  See November 2006, December 2006, December 2007 VA treatment records.  The September 2013 private opinion and March 2014 VA examination report do not show that the Veteran had a diagnosis of PTSD.  

The appellant has contended that he has PTSD that is related to service.  Although a lay person may be competent to report the etiology of or diagnose a disability, PTSD is not the type of disorder which is susceptible to lay opinion concerning etiology or diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Thus, the Board finds that the Veteran's assertion that he has PTSD that is related to service is not probative.   In the absence of a current diagnosis of PTSD, service connection for PTSD is not warranted.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Hepatitis

The Veteran asserts that he is entitled to service connection for hepatitis, which he was diagnosed with in service.  For the reasons that follow, the Board finds that service connection is not warranted.

To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).  In this case, other than the Veteran's assertions, the record contains no evidence of a diagnosis of hepatitis, at any time during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim).  Without a current showing of hepatitis, service connection is not warranted in this matter.

The Veteran was diagnosed with hepatitis, infectious, with jaundice in November 1960.  Hepatitis was not noted on his September 1962 discharge examination report.  A November 1960 report of medical history noted that the Veteran had been hospitalized for jaundice, but "at present no complaints."  The Veteran's VA treatment records of record are silent for any diagnosis of hepatitis.

The appellant was seen for a VA examination in January 2011.  The VA examiner examined the Veteran and found that he did not have pathology to render a diagnosis of infectious hepatitis.  A hepatitis panel revealed negative results for hepatitis A antibody, hepatitis B surface antigen, hepatitis B core antibody and hepatitis C.  The VA examiner opined that there was no objective evidence of an ongoing process.  In addition, no records were provided for review supporting a chronic condition.  Therefore, the VA examiner found it was less likely than not that the reported symptoms were from the hepatitis described in service.  

Although the Veteran is competent to report symptoms capable of lay observation, hepatitis it not the type of disorder which is susceptible to lay opinion concerning diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Thus, the Board finds the January 2011 VA examination report to be more probative than the Veteran's assertion that he has hepatitis.
   
The Board concludes that the preponderance of the evidence is against a finding that the appellant has hepatitis related to service.  As the preponderance of the evidence is against the claim for service connection for hepatitis, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Liver Condition

The appellant is seeking service connection for a liver condition.  He asserts that he has a liver condition, to include scar tissue, secondary to hepatitis.  

As discussed above, the Board finds that service-connected is not warranted for hepatitis.  Additionally, the Board finds the Veteran has not been diagnosed with a liver condition, to include scar tissue.

The Veteran's VA treatment records do not contain any diagnoses of a liver condition, to include scar tissue.   An October 2006 VA treatment record noted the Veteran was negative for liver disease.  A March 2007 VA treatment record indicates he had no history of liver problems.  

The January 2011 VA examination report reflects that the Veteran did not have any other liver problems such as chronic hepatitis, liver malignancy or cirrhosis. Without a current showing of a liver disability, service connection is not warranted in this matter.

Although the Veteran is competent to report symptoms capable of lay observation, a liver condition is not the type of disorder susceptible to lay opinions concerning etiology or diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board finds the January 2011 VA examiner's opinion that the Veteran did not have any liver problems to be more probative.

In the absence of a finding of a liver disability, the Board finds that the preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim for service connection for a liver condition, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an anxiety disorder and depression is granted.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for hepatitis is denied.

Entitlement to service connection for a liver condition is denied.



REMAND

Since the November 2012 statement of the case, VA obtained audiological and orthopedic examinations in March 2014 regarding the Veteran's service-connected plantar fasciitis and hearing loss disabilities.  The examination reports are directly relevant to the Veteran's claims for increased ratings for his plantar fascitis and hearing loss disabilities.  However, the Agency of Original Jurisdiction (AOJ) did not readjudicate the claims following receipt of the new examination reports.  Because the VA examination reports were generated by VA, they must be considered constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).    Therefore the change in the law effectuated by the Honoring America's Veterans and Caring for Lamp Lejeune's Families Act of 202, Public Law 112-154, (providing that RO consideration is not required for evidence submitted by the appellant or his/her representative where the substantive appeal is received on or after February 2, 2013), is not for application in this instance.  Rather, the failure of the RO to undertake consideration of that evidence is violative of 38 C.F.R. §§ 3.103, 19.29, 19.31 (2014), and further actions to ensure that all of the pertinent evidence is initially reviewed by the AOJ are needed.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, before final appellate review by the Board may properly proceed, the Veteran's claims for increased ratings for plantar fascitis and hearing loss must be remanded for AOJ consideration of the new evidence and the issuance of a supplemental statement of the case.

As noted above, the Veteran's representative raised the issue of entitlement to a TDIU in the August 2014 response brief.  The issue of entitlement to a TDIU is inextricably intertwined with the Veteran's increased rating claims.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).   Additionally, the Veteran has not received notice of the elements of entitlement to a TDIU.  Thus, the Veteran should be provided with adequate notice for entitlement to a TDIU.  Additionally, the AOJ should obtain an opinion as to the effect of the Veteran's service-connected disabilities on his ability to work.

Finally, the VA treatment records in the file only date to November 2012.  As the records may be relevant to the Veteran's increased rating claims, the Board requests the appellant's complete VA treatment records from November 2012 to present.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the appellant's VA treatment records from November 2012 to present.  If no records are available, the claims folder must indicate this fact.

2.  Provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of TDIU, to include notice of what part of that evidence is to be provided by the claimant and notice of what part VA will attempt to obtain.

3.  After completion of the above, forward the claims file to a VA clinician of appropriate expertise and request an opinion as to whether the Veteran's service-connected disabilities, separately or collectively, render him unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

If the VA clinician determines that a VA examination is necessary to provide an opinion, such should be accomplished.

4.  Thereafter, readjudicate the issues on appeal of entitlement to increased ratings for bilateral fascitis of the left and right feet, bilateral hearing loss, and entitlement to a TDIU.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


